Order affirmed, with costs, on the opinion of the Special Term, and the questions certified answered as follows: Under the will of Isaac I. Blauvelt, a remainder in fee as to the real estate, and in absolute ownership as to the personal property, in an undivided one-half of all the property, real and personal, left at his death vested in his granddaughter, Julia Frances Archer, which was not divested by her death in the lifetime of her mother, but passed to the latter as her sole heir and next of kin, who had the power to dispose of the same by will.
All concur. *Page 625